Dismiss and Opinion Filed May 1, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01266-CV

              LANCESHA NORMAN, Appellant
                         V.
  NP COMMUNITY DEVELOPMENT D/B/A HEROES HOUSE, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05981-E

                        MEMORANDUM OPINION
                 Before Justices Bridges, Pedersen, III, and Evans
                         Opinion by Justice Pedersen, III
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered the appeal submitted

without a reporter’s record and appellant’s brief to be filed by February 28, 2020.

By postcard dated March 4, 2020, we notified appellant the time for filing

appellant’s brief had expired. We directed appellant to file a brief and an extension

motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further

notice. To date, appellant has not filed a brief, filed an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                              /Bill Pedersen, III//
                                              BILL PEDERSEN, III
                                              JUSTICE



1901266f.p05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LANCESHA NORMAN, Appellant                    On Appeal from the County Court at
                                              Law No. 5, Dallas County, Texas
No. 05-19-01266-CV         V.                 Trial Court Cause No. CC-19-05981-
                                              E.
NP COMMUNITY DEVELOPMENT                      Opinion delivered by Justice
D/B/A HEROES HOUSE, Appellee                  Pedersen, III. Justices Bridges and
                                              Evans participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 1st day of May, 2020.




                                       –3–